                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELEN McLAUGHLIN                    :     CIVIL ACTION NO. 14-7315
                                    :
              v.                    :     NO. 18-5365 (Gastelum)    NO. 18-5361 (Tester)
                                    :     NO. 18-5343 (Armstrong)   NO. 18-5362 (Botelho)
BAYER ESSURE, INC., et al.          :     NO. 18-5345 (Blair)       NO. 18-5363 (Cleland)
                                    :     NO. 18-5346 (Hooks)       NO. 18-5364 (Gonzalez)
And Related Actions                 :     NO. 18-5347 (Hoskins)     NO. 18-5366 (Garr)
                                    :     NO. 18-5348 (Hurt)        NO. 18-5367 (Cortez)
                                    :     NO. 18-5349 (James)       NO. 18-5370 (Hope)
                                    :     NO. 18-5350 (Krueger)     NO. 18-5371 (Forrest)
                                    :     NO. 18-5351 (Luterek)     NO. 18-5372 (Grega)
                                    :     NO. 18-5352 (Meachum)
                                    :     NO. 18-5353 (Pearson)
                                    :     NO. 18-5356 (Perdue)
                                    :     NO. 18-5357 (Powell)
                                    :     NO. 18-5358 (Purkey)
                                    :     NO. 18-5359 (Stokes)
                                    :     NO. 18-5360 (Teel)

                                         ORDER

       AND NOW, this 24th day of May, 2019, upon consideration of Plaintiffs’ Motion to

Remand (Docket No. 350 in McLaughlin; Docket No. 4 in Gastelum), and all documents filed in

connection therewith, and for the reasons set forth in the accompanying Memorandum, IT IS

HEREBY ORDERED that the Motion is DENIED.

                                                 BY THE COURT


                                                 /s/ John R. Padova, J.
                                                 _________________________________
                                                 John R. Padova, J.
